Citation Nr: 1454942	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence was submitted and reopened the claim of service connection for residuals of brain surgery, diagnosed as hydrocephalus.  

The Veteran testified before the undersigned at an April 2013 Travel Board hearing at the RO.  A transcript has been associated with the file.

In a June 2014 decision, the Board reopened the Veteran's claim of entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus, and remanded the case to obtain a medical opinion.  The case has now been returned to the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the additional delay, the claim of entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus, must be remanded for an additional medical opinion. 

In June 2014, the Board remanded the Veteran's claim of entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus, for the purpose of obtaining a VA medical opinion.  Upon remand, a VA medical opinion was prepared in August 2014.  The VA physician determined the Veteran's hydrocephalus was due to aqueductal stenosis, and the most likely cause of this was congenital, due to a defect and was less likely than not related to a head injury that reportedly took place in service in 1981.

Though it is clear that congenital defects may not be service-connected because they are not diseases under the law, many such defects can be subject to superimposed injury.  If, during an individual's military service, superimposed injury does occur, service connection may indeed be warranted for the resulting disability.  VAOPGCPREC 82-90 (1990).

The VA physician's opinion indicates the Veteran's reported head injury did not lead to the Veteran's hydrocephalus, effectively addressing the issue of direct causation.  However, in light of the VA physician's determination that the Veteran's hydrocephalus is a congenital defect, it would be helpful if the physician could indicate if the reported in-service head injury resulted in any disability additional to the congenital defect.  It is therefore necessary to remand this claim for purposes of obtaining a clarifying addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by the VA physician who provided the August 2014 medical opinion (if available), or another appropriate VA physician, for the purpose of providing an addendum to the opinion.  The claims file must be provided and reviewed in conjunction with the study in this case.  

As the VA physician has already determined that the proper classification of the Veteran's hydrocephalus is a congenital defect that was not CAUSED by the claimed in-service head injury, the VA physician is now asked 
whether the superimposed injury of the Veteran being struck in the head by a metal telephone pole weighing approximately 15 to 20 pounds in 1981 at least as likely as not (50 percent or greater probability) resulted in any disability additional to the congenital defect (i.e. AGGRAVATION)?  In other words, please determine whether there is any evidence that the Veteran's congenital defect was aggravated by the claimed in-service head injury. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

2.  Then, the AMC should readjudicate the claim of service connection for residuals of brain surgery, diagnosed as hydrocephalus.  If any benefit sought remains denied, the AMC should issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




